DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  Claims 15-20 are new.  Claims 1-12 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-11, 13-16, and 18-19 is rejected under U.S.C. 103 as being unpatentable over Tanaka et al. (US 9083923 B2) in view of Li et al. (US 2014/0022460 A1).
For claim 1, Tanaka and Li teach all the claimed subject matter.  Tanaka discloses a method for reconstructing an image from metadata representing a first color space comprising:  (see abstract, image formation on the basis of the color value from a color expansion table, see also Fig. 2, processor 15 color selecting 43 and parameter setting 45 from a color expansion table 32 and standard color table 31, see further Fig. 
However, Tanaka fails to disclose determining a second color space among a plurality of second color spaces according to a position of primaries of the first color space compared to convex hulls shaped by primaries of the plurality of color spaces.  Further, the examiner maintains that it was known in the art as taught by Li.  Li teaches determining a second color space among a plurality of second color spaces according to a position of primaries of the first color space compared to convex hulls shaped by primaries of the plurality of color spaces (see [0085], relating to Fig. 5C, mappings of two color spaces are estimated and an expanded RGB color space may have been formed from an original color space, see also Fig. 15 describing color space expansion).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Tanaka the limitation of packet structures including expanding RGB color gamuts for the purpose of assessing image quality and displaying images and video.
For claim 2, Tanaka and Li teach all the claimed subject matter, as set forth in claim 1.  Tanaka discloses determining the second color space from the plurality of candidate color spaces starts from the second color space whose convex hull is the smallest to the second color space whose convex hull is the biggest (see Fig. 4 smallest color gamut, and Fig. 6, largest color gamut).
For claim 3, Tanaka and Li teach all the claimed subject matter, as set forth in claim 1.  However, Tanaka fails to disclose shifting at least one primary used to 
For claim 4, Tanaka and Li teach all the claimed subject matter, as set forth in claim 1.  Tanaka discloses the convex hull of the first or second color space is defined in the chromaticity diagram (see Figs. 6-7, CMY vertexes of each color space).
For claim 5, Tanaka and Li teach all the claimed subject matter, as set forth in claim 4.  However, Tanaka fails to disclose determining the second color space comprises checking the spatial position of the primaries of said first color space against straight lines passing by the vertex of the corresponding primary of the second color space.  Further, the examiner maintains that it was known in the art as taught by Li.  Li teaches determining the second color space comprises checking the spatial position of the primaries of said first color space against straight lines passing by the vertex of the corresponding primary of the second color space (see [0085], relating to Fig. 5C, 
For claim 7, Tanaka and Li teach all the claimed subject matter.  Claim 7 is met for the same reasons as claim 1 except for a processor.  Tanaka discloses a processor (see Fig. 2, processor 15).
For claim 8, Tanaka and Li teach all the claimed subject matter, as set forth in claim 7.  Claim 8 is met for the same reasons as claim 2.
For claim 9, Tanaka and Li teach all the claimed subject matter, as set forth in claim 7.  Claim 9 is met for the same reasons as claim 2.
For claim 10, Tanaka and Li teach all the claimed subject matter, as set forth in claim 9.  Claim 10 is met for the same reasons as claim 2.
For claim 11, Tanaka and Li teach all the claimed subject matter, as set forth in claim 8.  Claim 11 is met for the same reasons as claim 2.
For claim 13, Tanaka and Li teach all the claimed subject matter, as set forth in claim 1.  Claim 13 is met for the same reasons as claim 1.
For claim 14, Tanaka and Li teach all the claimed subject matter, as set forth in claim 1.  Claim 14 is met for the same reasons as claim 1.
For claim 15, Tanaka and Li teach all the claimed subject matter, as set forth in claim 1.  However, Tanaka fails to disclose the second color space is the candidate 
For claim 16, Tanaka and Li teach all the claimed subject matter, as set forth in claim 6.  However, Tanaka fails to disclose at least one of the plurality of candidate color spaces is a color space associated with a colorimetry standard.  Further, the examiner maintains that it was known in the art as taught by Li.  Li teaches at least one of the plurality of candidate color spaces is a color space associated with a colorimetry standard color remapping information for the purpose of displaying video data (see [0085], relating to Fig. 5C, mappings of two color spaces are estimated and an expanded RGB color space may have been formed from an original color space, see also Fig. 15 describing color space expansion).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Tanaka the limitation of packet structures including expanding RGB color gamuts for the purpose of assessing image quality and displaying images and video.

For claim 19, Tanaka and Li teach all the claimed subject matter, as set forth in claim 7.  Claim 19 is met for the same reasons as claim 16.

Claims 6, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Li et al. further in view of Rosewarne et al. (US 2017/0085887 A1).
For claim 6, Tanaka, Li, and Rosewarne teach all the claimed subject matter, as set forth in claim 4.  
However, Tanaka fails to disclose the first color space is obtained from received metadata.  Further, the examiner maintains that it was known in the art as taught by Rosewarne.  Rosewarne teaches first color space is obtained from received metadata (see Figs. 3A-3B, color remapping information, described in [0054-0055], which is 
For claim 12, Tanaka, Li, and Rosewarne teach all the claimed subject matter, see claim 7.  Claim 12 is met for the same reasons as claim 6.
For claim 17, Tanaka, Li, and Rosewarne teach all the claimed subject matter, as set forth in claim 6.  However, Tanaka fails to disclose the metadata are carried in a message associated with the image to reconstruct, and wherein the first color space is a color space in which the image is represented in before a pre-processing stage of the image.  Further, the examiner maintains that it was known in the art as taught by Rosewarne.  Rosewarne teaches the metadata are carried in a message associated with the image to reconstruct, and wherein the first color space is a color space in which the image is represented in before a pre-processing stage of the image (see Figs. 3A-3B, color remapping information, described in [0054-0055], which is information which describes the color gamut of video data).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Tanaka the limitation of packet structures including color remapping information for the purpose of displaying video data.
For claim 20, Tanaka and Li teach all the claimed subject matter, as set forth in claim 7.  Claim 20 is met for the same reasons as claim 17.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422